 

FORM OF IRAQ LICENCE AGREEMENT

 

LICENCE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) made effective as of the 27 day of July, 2012

 

BETWEEN:

 

PETROSONIC ENERGY, INC., a body corporate carrying on business in Nevada, U.S.A.

 

(“Petrosonic”)

 

AND:

 

SONORO ENERGY LTD., a body corporate carrying on business in the Province of
Alberta, Canada

 

(“Sonoro”)

 

WHEREAS:

 

(a)All capitalized terms used in these Recitals are defined in Section 1 below;

 

(b)Petrosonic owns Proprietary Information and certain Patents related to the
upgrading of heavy oils by sonicated de-asphalting and oxidation; and

 

(c)Sonoro is a company carrying on business in Iraq;

 

(d)Sonoro wishes to obtain a licence to use the Licenced Property in the
Territory.

 

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, conditions and promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.DEFINITIONS

 

1.1The following terms, when employed in this Agreement with capitalized initial
letters, shall be defined as follows:

 

(a)“Affiliate” means any person, partnership, joint venture, corporation or
other form of enterprise which directly or indirectly controls, is controlled
by, or is under common control with, Sonoro. For purposes of the preceding
sentence, “control” means possession, directly or indirectly, of the power to
direct or cause direction of management and policies through ownership of voting
securities, contract, voting trust or otherwise;

 

 

 

 

(b)“Confidential Information” means all information, data, knowledge and
know-how (in whatever form and however communicated or maintained, whether
orally, electronically or documentary, computer storage or otherwise) that is
not generally known or available to third parties, and which derives independent
economic value, actual or potential, from not being generally known or
available, relating, directly or indirectly, to Petrosonic or its Proprietary
Information (including, without limitation, any documents or notes relating
thereto) that is delivered or disclosed by Petrosonic or by any of its officers,
directors, employees, partners, agents or affiliates to Sonoro in writing,
electronically, verbally or through visual means or which Sonoro obtains
naturally, through observation or through analyses, interpretations,
compilations, studies or evaluations of such information, data, knowledge or
know-how, but does not include such information, data, knowledge or know-how, as
shown by written records: (1) that is in Petrosonic’s possession prior to
disclosure thereof by Petrosonic; (2) is in the public domain prior to the
disclosure thereof by Petrosonic or lawfully enters the public domain through no
violation of this Agreement after disclosure thereof by Petrosonic to Sonoro;
(3) becomes available to Sonoro on a non-confidential basis from a source other
than Petrosonic who is not, to Sonoro’s knowledge, after enquiry, under any
obligation of confidentiality to Petrosonic; or (4) is independently developed
by Sonoro without reference to or use of any of Petrosonic’s Confidential
Information;

 

(c)“Facility” means a heavy oil processing facility located in Fier Albania,
with a capacity of 1,000 barrels of oil per day, or such greater capacity as
Petrosonic and Sonoro may agree to in writing;

 

(d)“Improvements” means improvements, variations, updates, modifications or
enhancements made by Petrosonic or Sonoro after the date of this Agreement
relating to the Licenced Property;

 

(e)“Licence” means the licence of the Licenced Property from Petrosonic to
Sonoro, as set out Section 2;

 

(f)“Licenced Property” means the Proprietary Information and the Patents;

 

(g)“Net Income” has the meaning given to it in the Shareholders’ Agreement

 

(h)“Patents” means

 

(i)International Patent Application No. PCT/CA2009/000289 published September
17, 2009;

 

(ii)Eurasian Patent Application No. 201071060, filed December 15, 2010;

 

(iii)European Patent Application No. 2260089, filed December 15, 2010;

 

(iv)United States Patent Application No. 61/035,690, filed March 11, 2008;

 

(v)Indian Patent Application No. 2156/MUMNP/2010;

 

- 2 -

 

 

(vi)Canadian Trade-Mark No. TMA670945, registered August 23, 2006,

 

together with any and all related or subsequent filings thereof or based thereon
in any patent office, intellectual property office or similar office or
authority in the world, any and all continuations, continuations in part,
divisions, reissues, substitutes, and extensions thereof or thereto, and any and
all rights world-wide to file further patents, continuations in part, divisions,
continuations, reissues, substitutes, and extensions related thereto, and
including any Improvements thereto provided such Improvements are owned by
Petrosonic;

 

(i)“Proprietary Information” means proprietary and non-public business
information including inventions (whether or not patentable), discoveries, trade
secrets, know-how, methods, processes, designs, technology, technical data,
specifications and experience of Petrosonic relating to the upgrading of heavy
oils by sonicated de-asphalting and oxidation;

 

(j)“Purpose” means the upgrading of heavy oils at the Facility;

 

(k)“Term” has the meaning given to it in Section 7.1;

 

(l)“Territory” means the Republic of Iraq;

 

2.GRANT OF LICENCE

 

2.1Petrosonic hereby grants to Sonoro, and Sonoro hereby accepts, a
non-exclusive, royalty-free and fully paid-up licence (the “Licence”) to use the
Licenced Property during the Term solely for the Purpose and solely in the
Territory, subject to the terms and conditions set out in this Agreement.

 

2.2The Licence shall be non-divisible, non-transferable and non-assignable.

 

3.CONFIDENTIALITY

 

3.1Sonoro agrees to keep and use the Confidential Information in confidence, and
will not, without the prior written consent of Petrosonic, disclose the
Confidential Information to any person or entity, except to Sonoro’s directors,
officers, employees, contractors and professional advisors who require the
Confidential Information to assist Sonoro in performing its obligations under
this Agreement and who have agreed to be bound by the confidentiality provisions
of this Agreement. Sonoro will be responsible and liable for any use or
disclosure of the Confidential Information by such parties in violation of this
Agreement.

 

3.2Nothing contained herein shall be deemed to prevent disclosure of any of the
Confidential Information if such disclosure is legally required to be made in a
judicial, administrative, or governmental proceeding pursuant to a valid
subpoena or other applicable order; provided, however, Sonoro will give
Petrosonic at least ten days’ prior written notice (unless less time is
permitted by the applicable proceeding) before disclosing any of the
Confidential Information in any such proceeding and, in making such disclosure,
Sonoro shall disclose only that portion thereof required to be disclosed and
shall take all reasonable efforts to preserve the confidentiality thereof,
including supporting Petrosonic in obtaining protective orders.

 

- 3 -

 

 

3.3Sonoro will not use Confidential Information provided under this Agreement to
file patents at any time during the Term of this Agreement or following its
termination.

 

3.4Notwithstanding the termination of this Agreement for any reason, this
Section 3 will survive and continue to bind Sonoro and its successors and
assigns for a period of five (5) years from the date of such termination.

 

4.PROPERTY RIGHTS AND IMPROVEMENTS

 

4.1Sonoro acknowledges and agrees that Petrosonic owns all right, title and
interest in and to the Licenced Property and all Improvements to the Licenced
Property made by Petrosonic alone, or jointly with Sonoro, or by Sonoro alone,
and all such Improvements, regardless of when made, shall be immediately deemed
to be fully included in the Licence. Each party agrees to give timely notice to
the other party of the details of all Improvements made by such party during the
Term of this Agreement.

 

4.2Sonoro will, at the request of Petrosonic, sign all documents as may be
required to ensure that ownership of the Licenced Property and any Improvements
remains with Petrosonic.

 

4.3If there is an alleged infringement of the Licenced Property or any
Improvements or any right with respect to the Licenced Property or any
Improvements, Sonoro may, on receiving the prior written consent of Petrosonic,
prosecute litigation designed to enjoin infringers of the Licenced Property or
any Improvements. Provided that it has first granted its prior written consent,
Sonoro agrees to reasonably co-operate to the extent of signing all necessary
documents and to vest in Sonoro the right to institute the litigation, provided
that all the direct and indirect costs and expenses of bringing and conducting
the litigation or settlement are paid by Sonoro and in this case all recoveries
are for the benefit of Petrosonic.

 

4.4If any complaint alleging infringement of any patent or other proprietary
rights is made against Sonoro or a sub-licencee of Sonoro regarding the use, in
accordance with the terms and conditions of this Agreement of the Licenced
Property or any Improvements in accordance with the terms of this Agreement, the
following procedure will be adopted:

 

(a)Sonoro will promptly notify Petrosonic on receipt of the complaint and will
keep Petrosonic fully informed of the actions and positions taken by the
complainant and taken or proposed to be taken by Sonoro on behalf of itself or a
permitted sub-licencee;

 

(b)all costs and expenses incurred by Sonoro or any permitted sub-licencee of
Sonoro in investigating, resisting, litigating and settling the complaint,
including the payment of any award of damages and/or costs to any third party,
will be paid by Sonoro;

 

- 4 -

 

 

(c)no decision or action concerning or governing any final disposition of the
complaint will be taken without full consultation with, and approval by,
Petrosonic acting reasonably; and

 

(d)Petrosonic may elect to participate as a party in any litigation involving
the complaint to the extent that the court may permit, and any additional
expenses generated by such participation will be paid by Petrosonic (subject to
the possibility of recovery of some or all of the additional expenses from the
complainant).

 

4.5Sonoro will not attempt to reverse engineer, de-encrypt, or otherwise derive
the design, internal logic, structure or inner workings (including algorithms
and source code) of any products, models, prototypes, software or other items
constituting Confidential Information, including the Licensed Property.

 

5.LIMITATION OF WARRANTY

 

5.1Petrosonic makes no warranty, express or implied, regarding the Licenced
Property or any Improvements, except as explicitly provided herein.

 

6.REPRESENTATIONS, WARRANTIES AND COVENANTS

 

6.1Petrosonic represents and warrants that Petrosonic owns or has sufficient
rights to the Licenced Property to grant the Licence to Sonoro under this
Agreement.

 

6.2Petrosonic represents and warrants that there are no prior agreements,
obligations or duties of any nature or kind affecting Petrosonic’s rights and
abilities to grant the Licence to Sonoro.

 

6.3To the best of Petrosonic’s knowledge, Petrosonic is not aware of any
intellectual property rights of any third parties restricting or derogating from
the enjoyment, use, practice or exploitation by Petrosonic of the Licenced
Property.

 

6.4Sonoro represents and warrants that it is a duly organized and validly
existing under the laws of the Province of British Columbia and has the power
and authority to carry on its business as now conducted and as contemplated
under this Agreement.

 

6.5Sonoro will comply with all laws and regulations with respect to all
activities conducted as contemplated by this Agreement.

 

6.6Sonoro represents and warrants to Petrosonic that it has the infrastructure,
expertise and resources to:

 

(a)conduct commercial operations using the Licenced Property for the Purpose;
and

 

(b)handle Licenced Property with care and without danger to Sonoro, its
employees, agents, or the public.

 

- 5 -

 

 

7.TERM AND TERMINATION

 

7.1The term (the “Term”) of this Agreement starts on the date of this Agreement
and continues for the term Sonoro, operates using the intellectual property in
the Territory.

 

7.2Notwithstanding the provisions of subsection 8.1 above and without prejudice
to any other right and remedy that one party may have against the other party
for breach or non-performance of this Agreement, this Agreement may be
terminated:

 

(a)by either party upon thirty (30) days written notice if the other party shall
materially violate any of the provisions or conditions of this Agreement and
shall fail to discontinue or remedy such violation within the said period of
thirty (30) days; or

 

(b)by either party immediately if the other party shall become insolvent or
unable to pay its debts as they mature, shall institute a bankruptcy or
insolvency proceeding or have such a proceeding instituted against it which is
not dismissed within thirty (30) days, shall make an assignment for the benefit
of creditors, or shall commence dissolution or liquidation proceedings.

 

7.3Expiration or termination for any reason of this Agreement shall not in any
case operate to relieve either of the parties from its responsibility to fulfill
any obligations under the provisions of this Agreement which shall have accrued
to such party prior to the time of such expiration or termination including the
obligation to pay fees and royalties.

 

8.ASSIGNMENT

 

8.1Sonoro may assign, transfer or otherwise dispose of any or all rights granted
under this Agreement without the prior written consent of Petrosonic.

 

9.FORCE MAJEURE

 

9.1The obligations of a party shall be suspended during the time and to the
extent that the party is prevented from or delayed in complying with that
obligation by a force majeure.

 

9.2For the purpose of this Section, force majeure means a circumstance beyond
the reasonable control of a party which occurs without the fault or negligence
of the party affected, and includes, without limitation, inevitable accident,
storm, flood, fire, earthquake, explosion, peril of navigation, hostility, act
of terrorism, war (declared or undeclared), insurrection, industrial strikes,
lockouts or other industrial action, executive or administrative order or act of
either general or particular application of any government, whether de jure or
de facto, or any official purporting to act under the authority of that
government, prohibition or restriction by domestic or foreign laws, regulations
or policies, quarantine or customs restrictions, breakdown or damage to or
confiscation of property.

 

- 6 -

 

 

10.NOTICE

 

10.1Any notice or other communication provided for in this agreement (a
“Notice”) shall be in writing and shall be delivered personally, sent by courier
or transmitted by facsimile to the party at the address or facsimile number
provided below, or such other address or facsimile number as a party may specify
by notice in writing to the other party, from time to time. Any Notice
personally delivered to a party shall be deemed to have been given and received
on the day it is so delivered, provided that if such day is not a day where
businesses are ordinarily open in Vancouver, British Columbia or in Toronto,
Ontario (a “Business Day”) then the Notice shall be deemed to have been given
and received on the next Business Day. Any Notice sent by courier or transmitted
by facsimile shall be deemed to have been given and received on the next
Business Day following the date of its sending or transmission.

 

If to Petrosonic:

Petrosonic Energy, Inc.
57 Valley Woods Way NW
Calgary, AB, T3B 6A5

Attention: Art Agolli
Fax No.: (403) 441 6919

 

with a copy to:

 

Merani Reimer LLP
Barristers & Solicitors
Suite 204, 205-9th Avenue S.E.
Calgary, Alberta, T2G 0R3

 

Attention: Ashif S. Merani Fax No: (403) 398-0220 Tel: (403) 261-7006 Email:
ashif@meranireimer.com

 

If to Sonoro:

 

Sonoro Energy Ltd.
Suite 1000, 600 – 6th Avenue S.W.
Calgary, Alberta T2P 0S5

 

Attention: David A. Little,   CFO Fax No.: 1 (888) 774-3858 Tel: (403) 262-3252
Email: dlittle@sonoroenergy.com

 

- 7 -

 

 

with a copy to:

 

Goodmans
Suite 1900, 355 Burrard Street
Vancouver, BC V6C 2G8

 

Attention:       Mr. David Redford
Fax No.:      (604) 682-7131

 

11.GOVERNING LAW

 

11.1This Agreement shall be construed, governed by and interpreted in accordance
with the laws of the Province of Alberta and the laws of Canada applicable
therein. The parties irrevocably and unconditionally submit to the jurisdiction
of the courts of the Province of Alberta.

 

12.GENERAL

 

12.1This Agreement constitutes the entire agreement between the parties hereto
relative to the subject matter hereof and supersede all previous agreements,
negotiations, commitments and writings relative to the subject matter hereof
and, may not be changed or modified in any manner unless in writing signed by
the authorized officer or representative on behalf of each of the parties hereto
on or after the date of execution of this Agreement.

 

12.2Time will be of the essence of this Agreement.

 

12.3Subject to the limitations expressed in this Agreement, this Agreement
operates for the benefit of and is binding on the parties and their respective
successors and assigns.

 

12.4No condoning or excusing by a party of any default or breach by the other
party of any terms of this Agreement operates as a waiver of that party’s rights
under this Agreement.

 

12.5Each party to this Agreement represents and warrants to each other party
that such party has read and fully understands the terms and provisions hereof,
has had an opportunity to review this Agreement with legal counsel, and has
executed this Agreement based upon such party's own judgment and advice of
independent legal counsel (if sought).

 

12.6Any of the provisions of this Agreement that are indefinite, invalid,
illegal or otherwise voidable or unenforceable may be severed and the balance of
this Agreement will continue in full force and effect.

 

12.7The headings or Sections of this Agreement are for convenience of reference
only, and shall not in any way affect the meaning or interpretation of any of
the provisions of this Agreement.

 

12.8This Agreement may be executed in counterparts and by facsimile, each of
which when so executed will be deemed to be an original and such counterparts
shall together constitute one and the same instrument.

 

- 8 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

Vendor:   SONORO ENERGY LTD.           Per: /s/ David Little       Name: David
Little       Title: Chief Financial Officer       Authorized Signatory      
Purchaser:   PETROSONIC ENERGY, INC.           Per: /s/ Art Agolli       Name:
Art Agolli       Title: President       Authorized Signatory

 

- 9 -

 

